Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of September 8,
2015 (the “Effective Date”) by and between Iteris, Inc., a Delaware corporation
(the “Company”), and Joe Bergera, an individual (the “Executive”).

 

1.             Duties and Responsibilities.

 

1.1          Executive shall serve as the Company’s President and Chief
Executive Officer.  Executive shall report to and perform the duties and
responsibilities assigned to him by the Company’s Board of Directors.

 

1.2          Executive agrees to devote his full business time and attention to
the Company, to use his best efforts to advance the business and welfare of the
Company, to render his services under this Agreement fully, faithfully,
diligently, competently and to the best of his ability, and not to engage in any
other employment activities.  Notwithstanding the foregoing, Executive may also
devote reasonable time and attention to civic, charitable or social
organizations so long as such activities do not interfere with the performance
of Executive’s duties to the Company.  Executive will be permitted to serve on
up to two (2) corporate boards, subject to the Company’s prior written approval;
provided that (a) the entity does not compete with the Company’s business and
(b) the activities related to such board membership(s) do not individually, or
in the aggregate, interfere with the performance of Executive’s duties and
responsibilities hereunder.

 

1.3          Executive shall be based at the Company’s office located in Santa
Ana, California, but Executive may be required to travel from time to time to
other geographic locations in connection with the performance of his executive
duties.

 

2.             Agreement Term.  The initial term of the Agreement shall be for a
period of three (3) years measured from the Effective Date (the “Initial
Term”).  Following the Initial Term, the Agreement shall automatically renew for
successive one (1) year periods until the date that is ten (10) years after the
Effective Date (each, a “Renewal Term”) unless either the Company or Executive
provides written notice to the other party of such nonrenewal at least thirty
(30) days prior to the Initial Term or the Renewal Term as applicable.  This
Agreement shall remain in full force and effect for the lesser of (i) the
Initial Term, together with all Renewal Terms or (ii) until Executive’s
termination of employment with the Company for any reason or without reason (the
“Employment Period”).  The parties agree that the Executive’s employment with
the Company during the Initial Term and any Renewal Term shall be on an
“at-will” basis, which means that notwithstanding the provisions of this
Agreement, either the Executive or the Company may terminate the employment
relationship and this Agreement at any time, for any or no reason, with or
without Cause (as defined below).

 

3.             Compensation and Benefits.

 

3.1          Base Salary.  Executive’s initial base salary shall be Three
Hundred Eighty-Five Thousand Dollars ($385,000) per year (less applicable
withholdings), which shall be payable in accordance with the Company’s standard
payroll schedule (but in no event less frequent than on a monthly basis),
together with such increases as may be approved by the Company’s Compensation
Committee from time to time in its sole discretion.  Such annual base salary as
increased from time to time shall be referred to herein as the “Base Salary.”

 

1

--------------------------------------------------------------------------------


 

3.2          Bonus.  Executive shall be entitled to participate in any executive
bonus plan of the Company then in effect and to receive any bonus compensation
in the discretion of the Board or the Company’s Compensation Committee.  The
term “Target Bonus” shall mean the bonus potential established for the Executive
by the Board or a committee thereof for the applicable fiscal year. Executive
will not be eligible for any bonus for any year in the event that his employment
terminates at any time on or before the end of a fiscal year except for the
Separation Bonus that is specifically provided for herein.  For the fiscal year
ending March 31, 2016 (“Fiscal Year 2016”), the Target Bonus shall be $300,000. 
The first half of the Bonus for Fiscal Year 2016 ($150,000) will be guaranteed
and will be paid on January 31, 2016 provided that Executive shall be employed
as of January 31, 2016.  The second half of the Target Bonus for Fiscal Year
2016 will be based on your achievement (in the Board’s discretion) of the
performance criteria established by you and the Chairman of the Compensation
Committee of the Board within the first thirty (30) days of the commencement of
your employment.  The second half of the Target Bonus for Fiscal Year 2016 shall
be earned and payable after the end of Fiscal Year 2016 after the annual audit
of the Company’s financial statement for Fiscal Year 2016 has been finalized.

 

3.3          Stock Option.  As soon as reasonably practicable following the
first day of Executive’s employment with the Company (the “Start Date”), the
Board (or the Compensation Committee of the Board) shall grant to Executive an
option to purchase up to One Million Three Hundred Fifty Thousand (1,350,000)
shares of the Company’s Common Stock (the “Option”) at an exercise price equal
to the closing sales price of the Company’s Common Stock on the grant date as
reported by the NYSE Market.  The Vesting Commencement Date of the Option shall
be Executive’s Start Date.  The Option shall be granted pursuant to and shall be
subject to the terms and conditions of the Company’s 2007 Omnibus Incentive Plan
(the “Plan”).

 

3.4          Relocation Package.  Subject to the limitation set forth in
Section 3.4(g) below, the Company shall provide advances to Executive for the
following relocation items; provided that Executive shall have provided the
Company with documentation, receipts and other details of such expenses in the
form and substance required by the Company’s general expense reimbursement
policy:

 

(a)           Real Estate Commissions/Closing Costs on Current Home Sale.  In
the event Executive sells his primary residence located in Piedmont, California
prior to the third (3rd) anniversary of the Start Date, then the Company shall
pay to Executive an amount equal to (i) the actual real estate commission that
Executive has paid on the sale of his primary residence up to a maximum
commission of six percent (6%) of the actual sale price; (ii) the reasonable and
customary seller-paid closing costs on Executive’s sale of such primary
residence, and (iii) the reasonable and customary buyer paid closing costs on
the purchase of Executive’s first primary residence in Orange County, California
prior to the third (3rd) anniversary of the Start Date, including up to a 1%
loan origination fee related to the new residence.

 

2

--------------------------------------------------------------------------------


 

(b)           Moving Expenses. In connection with Executive’s relocation to
Orange County, California, the Company shall pay to Executive an amount equal to
Executive’s actual moving expenses for moving all of his household goods to
Orange County; provided that the Company shall only reimburse Executive for one
move.

 

(c)           Incidental Expenses.  The Company shall pay to Executive an amount
for other documented incidental relocation expenses actually incurred by
Executive that are reasonably related to his relocation to Orange County,
California; provided however, that such incidental expenses shall not exceed
$10,000 in the aggregate.

 

(d)           Temporary Housing.  The Company shall reimburse Executive for
temporary living expenses in Orange County, California for up to three
(3) months; provided that the monthly reimbursement shall not to exceed $3,000
per month.

 

(e)           House Hunting Trips with Spouse.  The Company shall reimburse
Executive for up to two (2) house hunting trips to Orange County with his spouse
not to exceed $2,500 in the aggregate, which shall include round-trip airfare,
hotel accommodations, rental car costs, meals and related expenses.

 

(f)            Gross Up for Taxable Reimbursements.  All payments pursuant to
Sections 3.4(a) through (e) that are reported as taxable income will be grossed
up to minimize tax liability to the Executive.  This tax gross up will be
limited to a one-time computation based on the principal relocation amounts.

 

(g)           Repayment of Advances.  In the event Executive’s employment with
the Company is terminated for Cause or he resigns without Good Reason prior to
the first anniversary of the Start Date, Executive shall reimburse the Company
for the total amount of payments advanced pursuant to Section 3.4. In the event
Executive’s employment with the Company is terminated for Cause or he resigns
without Good Reason after the first anniversary of the Start Date but prior to
the second anniversary of the Start Date, Executive shall reimburse the Company
for fifty percent (50%) of the total amount of payments advanced pursuant to
Section 3.4.

 

3.5          Paid Time Off.  Executive shall receive four (4) weeks of paid time
off (“PTO”) per calendar year, which amount shall accrue in accordance with and
subject to any caps on accrual established by the Company’s vacation policy in
effect from time to time for employees of the Company.  In addition, Executive
shall be entitled to paid time off for all holidays provided under the Company’s
regular holiday schedule.

 

3.6          Group Benefit Plans.  Executive shall, throughout the Employment
Period, be eligible to participate in all of the group term life insurance
plans, group health plans, accidental death and dismemberment plans, short-term
disability programs, retirement plans, profit sharing plans or other plans (for
which Executive qualifies) that are available to the officers of the Company as
provided under the terms of such plans.

 

3.7          Withholdings.  The Company shall deduct and withhold from any
compensation payable to Executive hereunder (including but not limited to, any
payments or benefits under this Section 3 and any Separation Benefits, the
Termination Benefits and the CIC Termination

 

3

--------------------------------------------------------------------------------


 

Benefits), any and all applicable Federal, State and local income and employment
withholding taxes and any other amounts the Company determines are required to
be deducted or withheld by the Company under applicable statutes, regulations,
ordinances or orders governing or requiring the withholding or deduction of
amounts otherwise payable as compensation or wages to employees.

 

4.             Expense Reimbursement.  During the Employment Period, Executive
shall be entitled, in accordance with the reimbursement policies in effect from
time to time, to receive reimbursement from the Company for reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder, provided Executive furnishes the Company with vouchers, receipts and
other details of such expenses in the form required by the Company sufficient to
substantiate a deduction for such business expenses under all applicable
rules and regulations of federal and state taxing authorities.

 

5.             Termination of Employment.  During the Employment Period, the
Executive’s employment with the Company shall be at will and may be terminated
by either the Company or Executive at any time, and for any reason.  Upon such
termination, Executive (or, in the case of Executive’s death, Executive’s estate
and beneficiaries) shall have no further rights to any other compensation or
benefits from the Company on or after the termination of employment except as
follows:

 

5.1          Termination For Cause or Resignation by Executive.

 

(a)           Separation Benefits.  In the event the Company terminates
Executive’s employment with the Company prior to the expiration of the
Employment Period for Cause (as defined below) or in the event the Executive
resigns from the Company voluntarily (other than for Good Reason following a
Change in Control), then the Company shall pay to Executive the following:
(i) Executive’s unpaid Annual Salary that has been earned through the
termination date of Executive’s employment (the “Termination Date”);
(ii) Executive’s accrued but unused vacation; (iii) any accrued but unpaid
expenses pursuant to Section 4 above, (iv) such vested accrued benefits, and
other benefits and/or payments, if any, as to which the Executive (and his
eligible dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the Termination Date (including, for example, the presentment of
the right to continue health benefit coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), as applicable), but not including any
severance pay plan; and (v) any other payments as may be required under
applicable law.  The benefits provided under subsections (i) through (v) of this
Section 5.1(a) are collectively referred to as the “Separation Benefits.”

 

(b)           Definition of Cause.  For purposes of this Agreement, “Cause”
shall mean any of the following:  (i) Executive’s misappropriation of the
Company’s funds or property, or any attempt by Executive to secure any personal
profit related to the business or business opportunities of the Company without
the informed, written approval of the Audit Committee of the Company’s Board of
Directors; (ii) any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company (or any parent or subsidiary of the
Company); (iii) Executive’s gross negligence or reckless misconduct in the
performance of Executive’s duties; (iv) Executive’s continuing failure to
perform, or continuing neglect in the

 

4

--------------------------------------------------------------------------------


 

performance of, duties lawfully assigned to Executive by the Board provided that
the Company shall have provided Executive with written notice of such failure or
neglect and the Executive has been afforded at least ten (10) business days to
cure such failure or neglect; (v) Executive’s conviction of, or plea of nolo
contendre to, any felony or misdemeanor involving moral turpitude or fraud, or
of any other crime involving material harm to the standing or reputation of the
Company; (vi) any other willful misconduct by Executive that the Board
determines in good faith has had a material adverse effect upon the business or
reputation of the Company; (vii) any other material breach or violation by the
Executive of this Agreement, the Company’s written code of conduct, written code
of ethics or other written policy of the Company; provided, however, that the
Company shall have provided the Executive with written notice that such actions
are occurring and the Executive has been afforded at least ten (10) business
days to cure.  Notwithstanding the foregoing, in subparagraphs (iv) and (vii),
(A) the cure period shall not apply to violations of the Company’s code of
conduct, written code of ethics or prohibition against unlawful harassment, and
(B) such cure period shall only apply to breaches, violations, failures or
neglect that in the Board’s sole judgment are capable of or amenable to such
cure.

 

5.2          Termination Upon Death.  If Executive dies during the Employment
Period, the Executive’s employment with the Company shall be deemed terminated
as of the date of death, and the obligations of the Company to or with respect
to Executive shall terminate in their entirety upon such date except as
otherwise provided under this Section.  Upon termination of employment due to
death, Executive’s estate or beneficiaries shall be entitled to receive (a) the
Separation Benefits and (b) salary continuation amount in the aggregate equal to
one-half (1/2) Executive’s Base Salary in effect as of the Termination Date. 
Subject to Section 8.2, the amount payable to the Executive (or his estate or
beneficiaries) pursuant to this Section 5.2 shall be payable in a lump sum.

 

5.3          Termination Upon Disability.  If Executive becomes subject to a
Disability (as defined below), then the Company shall have the right, to the
extent permitted by law, to terminate the employment of Executive upon thirty
(30) days prior written notice in writing to Executive.  Upon termination of
employment due to Disability, Executive shall be entitled to receive: (i) the
Separation Benefits; (ii) continuation of Executive’s Base Salary (which shall
be payable in accordance with the Company’s standard pay policies) until
Executive is eligible for short-term disability payments under the Company’s
group disability policies; provided however, that in no event shall such period
of continued Base Salary exceed ninety (90) days following Executive’s
termination of employment; and (iii) any other payments as may be required under
applicable law.  For the purposes of this Agreement, the term, “Disability”
shall mean a physical or mental impairment which, the Board determines, after
consideration and implementation of reasonable accommodations, precludes the
Executive from performing his essential job functions for a period longer than
three (3) consecutive months or a total of one hundred twenty (120) days in any
twelve (12)-month period.

 

5.4          Termination Without Cause.

 

(a)           Termination Benefits.  Subject to Sections 5.4(b) and 6, if the
Company terminates Executive’s employment during the Employment Period for any
reason (other than for Cause, or in connection with a Change in Control or upon
the Executive’s death or Disability), then the Company shall pay to Executive
the Separation Benefits as well as the following compensation and benefits (the
“Termination Benefits”):

 

5

--------------------------------------------------------------------------------


 

(i)            Salary Continuation.  The Company shall pay to Executive an
amount in the aggregate equal to Executive’s Base Salary in effect as of the
Termination Date.  Subject to Section 8.2, the amount payable to the Executive
pursuant to this Section 5.4(a)(i) shall be payable in equal installments on the
Company’s normal payroll dates for the twelve (12) months following the Final
Revocation Date (as defined below) in accordance with the usual payroll
practices of the Company.

 

(ii)           Separation Bonus.  A lump sum payment equal to pro-rated portion
of the Target Bonus established by the Compensation Committee for the Executive
for the fiscal year in which Executive’s employment was terminated (or in which
Executive resigns for Good Reason following a Change in Control) (the
“Separation Bonus”).  The pro-rated portion of the Separation Bonus shall be
calculated based upon the number of days which the Executive was actually
employed by the Company during the fiscal year in which Executive’s employment
ceased.  Subject to Section 8.2 below, the lump sum payment required by this
Section shall be paid no later than thirty (30) days following the Final
Revocation Date.

 

(iii)          COBRA Reimbursement.  In the event that the Executive properly
and timely elects to continue health benefit coverage under COBRA after the
Termination Date and the Company received from Executive of a copy of such
election and proof of Executive’s timely payment of each COBRA premium, the
Company shall promptly reimburse Executive for the amount of each such premium
paid by Executive.  Such COBRA premium reimbursements will be paid for by the
Company coverage until the earlier of (i) the first twelve (12) months of COBRA
continuation, or (ii) such time as Executive subsequently becomes covered by
another group health plan.  Executive agrees to notify the Company immediately
if he becomes covered by another group health plan.

 

(b)           No Duplication.  Notwithstanding anything to the contrary in this
Section 5.4, in no event shall the Executive be entitled to receive any payment
or benefit pursuant to this Section 5.4 in connection with a termination of
employment that would entitle the Executive to receive any payment or benefit
pursuant to Section 5.5 below.

 

5.5          Termination without Cause or Resignation for Good Reason Following
a Change in Control.

 

(a)           Termination Benefits.  If, during the twelve (12)-month period
following a Change in Control (as defined below), the Executive voluntarily
resigns for Good Reason or the Company terminates Executive’s employment for any
reason other than for Cause, then the Company shall pay to the Executive the
Separation Benefits as well as the following compensation and benefits (the “CIC
Termination Benefits”), subject to the conditions set forth in Section 6:

 

(i)            Severance Payment.  A lump sum payment equal to the sum of
(A) one hundred twenty-five percent (125%) of the Executive’s Base Salary, as in
effect as of the Termination Date, plus (B) the Separation Bonus.  Subject to
Section 8.2 below, the lump sum payment required by this Section shall be paid
no later than thirty (30) days following the Termination Date.

 

6

--------------------------------------------------------------------------------


 

(ii)           COBRA Reimbursement.  In the event that the Executive properly
and timely elects to continue health benefit coverage under COBRA after the
Termination Date and the Company received from Executive of a copy of such
election and proof of Executive’s timely payment of each COBRA premium, the
Company shall promptly reimburse Executive for the amount of each such premium
paid by Executive.  Such COBRA premium reimbursements will be paid by the
Company for coverage until the earlier of (i) the first twelve (12) months of
COBRA continuation, or (ii) such time as Executive subsequently becomes covered
by another group health plan.  Executive agrees to notify the Company
immediately if he becomes covered by another group health plan.

 

(iii)          Acceleration of Stock Option Vesting.  The Option shall provide
that, in the event of Executive’s voluntarily resignation for Good Reason or the
termination by the Company of Executive’s employment other than for Cause within
twelve (12) months following a Change in Control (such resignation or
termination a “CIC Termination”), the Option shall accelerate in part as
follows: (A) if the CIC Termination occurs prior to the second anniversary of
the Vesting Commencement Date, the Option shall accelerate to the extent to make
the Option fifty percent (50%) vested as of the CIC Termination; (B) if the CIC
Termination occurs prior to the third anniversary of the Vesting Commencement
Date, the Option shall accelerate to the extent to make the Option seventy-five
percent (75%) vested as of the CIC Termination; and (C) if the CIC Termination
occurs prior to the fourth anniversary of the Vesting Commencement Date, the
Option shall accelerate to the extent to make the Option one hundred percent
(100%) vested as of the CIC Termination.

 

(b)           Definition of Good Reason.  For the purposes of this Agreement,
“Good Reason” shall mean Executive’s voluntary resignation upon any of the
following events without Executive’s written consent:  (i) a material reduction
in the Executive’s authority, duties or responsibilities (and not simply a
change in title or reporting relationships); (ii) a material reduction by the
Company in the Executive’s compensation (for avoidance of doubt, a five percent
(5%) reduction in the combined level of Base Salary and annual target bonus
opportunity shall constitute a material reduction in Executive’s compensation);
(iii) a relocation of the Executive’s principal place of work to a location that
would increase the Participant’s one-way commute from his or her personal
residence (other than the initial relocation contemplated herein) to the new
principal place of work by more than forty (40) miles ; or (iv) any breach by
the Company of its obligations under this Agreement that results in a material
negative change to Executive.  Notwithstanding the foregoing, “Good Reason”
shall only be found to exist if the Executive provides written notice (each, a
“Good Reason Notice”) to the Company identifying and describing the event
resulting in Good Reason within ninety (90) days of the initial existence of
such event, the Company does not cure such event within thirty (30) days
following receipt of the Good Reason Notice from the Executive and the Executive
terminates his employment during the ninety (90)-day period beginning ninety
(90) days after the Executive’s delivery of the Good Reason Notice.

 

(c)           Definition of Change in Control.  For the purposes of this
Agreement, a “Change in Control” shall mean any of the following transactions
effecting a change in ownership or control of the Company that also qualifies as
a “change in control event” (as defined in Treasury Regulation
Section 1.409A-3(i)(5)):

 

7

--------------------------------------------------------------------------------


 

(i)            a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization more than fifty percent (50%) of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and
(B) any direct or indirect parent corporation of such continuing or surviving
entity.

 

(ii)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets;

 

(iii)          the acquisition, directly or indirectly, by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by or in under common control with, the Company), of
“beneficial ownership” as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of securities of the Company
representing more than fifty percent (50%) of the total combined voting power
represented by the Company’s then outstanding voting securities. For purposes of
this subsection, the term “person” shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an associate benefit plan of the
Company or of a parent or subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

 

Notwithstanding anything to the contrary contained herein, a Change in Control
may not be deemed to occur in connection with any underwritten public offering
of the Company’s securities.

 

5.6          No Mitigation.  The Executive shall not be required to mitigate the
amount of any payment provided for in Sections 5.4(a) or 5.5(a) by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Agreement be reduced by any compensation earned by the Executive as the
result of employment by another employer after the Termination Date provided,
however, that the COBRA reimbursement provided in Section 5.4(a)(iii) and
5.5(a)(ii) shall be reduced if required by Section 5.4(a)(iii) or 5.5(a)(ii),
respectively.

 

6.             Condition to Termination Benefits - General Release. 
Notwithstanding any provision to the contrary in this Agreement, the Company’s
obligation to pay or provide the Executive with the Termination Benefits or the
CIC Termination Benefits, as applicable, shall be conditioned on and subject to
the Executive’s executing and not revoking a waiver and general release in a
form acceptable to the Company in its sole discretion (the “Release”).  The
Company shall provide the Release to the Executive within seven (7) days
following the Termination Date. In order to receive the Termination Benefits or
the CIC Termination Benefits, as applicable, the Executive will be required to
sign and deliver the Release to the Company within twenty-one (21) days after
the date it is provided to him, and not revoke it on or before the seventh (7th)
day following

 

8

--------------------------------------------------------------------------------


 

the date on which the Release is signed by him (the “Final Revocation Date”).   
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Executive’s execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment of
an amount that is subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations issued thereunder (“Section 409A”),
and if a payment that is subject to execution of the release and is subject to
Section 409A could be made in more than one taxable year, payment shall be made
in the later taxable year to the extent required to comply with Section 409A.

 

7.             Confidentiality, Non-Solicitation; Mutual Non-Disparagement and
Cooperation.

 

7.1          Confidentiality. The Company and the Executive acknowledge that the
services to be performed by the Executive under this Agreement are unique and
extraordinary and, as a result of such employment, the Executive shall be in
possession of Confidential Information relating to the business practices of the
Company and its subsidiaries and affiliates (collectively, the “Company Group”).
The term “Confidential Information” shall mean any and all information (oral and
written) relating to the Company Group, or any of their respective activities,
or of the clients, customers, acquisition targets, investment models or business
practices of the Company Group, other than such information which (i) is
generally available to the public or within the relevant trade or industry,
other than as the result of breach of the provisions of this Section, or
(ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law.  The
Executive shall not, during his employment nor at any time thereafter (except as
may be required in the course of the performance of his duties hereunder and
except with respect to any litigation or arbitration involving this Agreement,
including the enforcement hereof), directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any Confidential
Information acquired by the Executive during, or as a result of, his employment
with the Company, without the prior written consent of the Company.  The
confidentiality obligations contained in this Section shall be in addition to
any other confidentiality agreement entered into between the Company and
Executive.

 

7.2          Non-Solicitation. The Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, during the Employment Period (except in the good faith performance of
his duties) and for a period of one (1) year thereafter, solicit, aid or induce
any employee, representative or agent of the Company Group to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company Group, or take any action to materially assist or aid any other person,
firm, corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent.

 

7.3          Mutual Non-Disparagement. At no time during or within three
(3) years after Executive’s cessation of employment for any reason shall the
Executive or the Company, directly or indirectly, disparage the other, including
the Company Group or any of the Company Group’s past or present employees,
officers, directors, attorneys, products or services or the Executive’s
performance.  Notwithstanding the foregoing, nothing in this Section shall
prevent

 

9

--------------------------------------------------------------------------------


 

the Executive or the Company from making any truthful statement to the extent
(a) necessary to rebut any untrue public statements made about him or it;
(b) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement; (c) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (d) made as good faith competitive statements
in the ordinary course of business.

 

7.4          Cooperation. Upon the receipt of reasonable notice from the Company
(including the Company’s outside counsel), the Executive agrees that while
employed by the Company and thereafter, the Executive will respond and provide
information with regard to matters of which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company Group and their respective representatives
in defense of any claims that may be made against the Company Group (or any
member thereof), and will provide reasonable assistance to the Company Group in
the prosecution of any claims that may be made by the Company Group (or any
member thereof), to the extent that such claims may relate to matters related to
the Executive’s period of employment with the Company (or any predecessors).  If
the Executive is required to provide any services pursuant to this
Section following the cessation of his employment, then the Company: (i) shall
promptly compensate the Executive for all time actually incurred in these
activities at an hourly rate of pay equal to the Executive’s most recent annual
Base Salary divided by 2080 hours; and (ii) shall promptly reimburse the
Executive for reasonable out-of-pocket travel, lodging, communication and
duplication expenses incurred in connection with the performance of such
services and in accordance with the Company’s business expense reimbursement
policies.

 

7.5          Injunctive Relief.  Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in the material and irreparable
injury to the Company, or their respective affiliates or subsidiaries, for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such breach or
threat: (a) the Company shall be entitled to a temporary restraining order
and/or a preliminary or permanent injunction restraining the Executive from
engaging in activities prohibited by this Section 7; and (ii) any remaining
Termination Benefits or CIC Termination Benefits due to the Executive under
Section 5.4 or Section 5.5, respectively, shall be forfeited.  If for any reason
it is held that the restrictions under this Section 7 are not reasonable or that
consideration therefor is inadequate, such restrictions shall be interpreted or
modified to include as much of the duration or scope of identified in this
Section as will render such restrictions valid and enforceable.

 

7.6          Return of Company Property.  Upon the cessation of Executive’s
employment for any reason or without reason, all Company Group property that is
in the possession of the Executive shall be promptly returned to the Company,
including, without limitation, all documents, records, notebooks, equipment,
price lists, specifications, programs, customer and prospective customer lists,
supplier lists and any other materials that contain Confidential Information
which are in the possession of the Executive, including all copies thereof. 
Anything to the contrary notwithstanding, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

 

10

--------------------------------------------------------------------------------


 

8.             Section 409A.

 

8.1          Interpretation. It is intended that the provisions of this
Agreement comply with the requirements of Section 409A or an exemption therefrom
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.  The
severance compensation payable under this Agreement is intended to be exempt
from Section 409A under the “short-term deferral” exception or the “separation
pay” exception.  Distributions upon termination of employment may only be made
upon a “separation from service,” as required by Section 409A.  For purposes of
Section 409A, each payment under this Agreement shall be treated as a separate
payment.  In no event may the Employee, directly or indirectly, designate the
calendar year of a payment.  If any provision of this Agreement (or of any award
of compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Section 409A, the
Company shall, upon the specific request of the Executive, use its reasonable
business efforts to in good faith reform such provision to comply with
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to the Executive and the Company of the applicable
provision shall be maintained, but the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company.  Notwithstanding the foregoing, the Company shall not have any
liability with regard to any failure of this Agreement to comply with
Section 409A so long as it has acted in good faith with regard to compliance
therewith.

 

8.2          Section 409A Delay.  If required by Section 409A (but only to the
extent so required), notwithstanding anything to the contrary in this Agreement,
the Termination Benefits and the CIC Termination Benefits to be made to
Executive shall be paid or provided no sooner than the first (1st) day of the
seventh (7th) month following the Executive’s termination date.

 

8.3          Reimbursements and In-Kind Benefits.  With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (iii) such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred.

 

9.             Section 280G of the Code.

 

9.1          Maximum Benefit.  In the event that any payment or benefit, either
cash or non-cash, that the Executive has the right to receive from the Company
pursuant to this agreement or otherwise (including, but not limited to,
accelerated vesting or payment of any deferred compensation, options, restricted
stock or any benefits payable to Executive under any plan for the benefit of
employees) (the “Covered Payments”) would constitute a “parachute payment” (as
defined in Section 280G of the Code), then such payments or other benefits shall
be reduced to the largest amount that will not result in receipt by the
Executive of an “excess parachute payment” under Section 280G of the Code.

 

11

--------------------------------------------------------------------------------


 

9.2          Order of Reductions.  Any such reduction shall be made in
accordance with Section 409A and the following:

 

(a)           the Covered Payments that do not constitute nonqualified deferred
compensation subject to Section 409A shall be reduced first; and

 

(b)           all other Covered Payments shall then be reduced as follows:
(A) cash payments shall be reduced before non-cash payments; and (B) payments to
be made on a later payment date shall be reduced before payments to be made on
an earlier payment date.

 

9.3          Recalculation. If, notwithstanding the initial application of this
Section 9, the Internal Revenue Service determines that all or any portion of
any Covered Payment constitutes an excess parachute payment (as defined in
Section 280G(b) of the Code), this Section 9 will be reapplied based on the
Internal Revenue Service’s determination, and the Executive will be required to
promptly repay the portion of the Covered Payments required to avoid imposition
of an excise tax under Section 4999 of the Code together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date of the Executive’s receipt of the excess payments until the date of
repayment).

 

9.4          Determinations.  Any determination required under this Section 9
shall be made by the Company in its sole discretion.

 

10.          Miscellaneous.

 

10.1        Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Company at its principal executive
office to the attention of the Secretary, and to the Executive at the address
last reflected on the Company’s payroll records, or such other address as either
party may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be deemed
given only when received, but if the Executive is no longer employed by the
Company or a subsidiary, such notice shall be deemed to have been duly given
five (5) business days after the date mailed in accordance with the foregoing
provisions of this Section.

 

10.2        Severability. Each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

10.3        Binding Effect; Benefits. The Executive may not delegate his duties
or assign his rights hereunder.  This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

10.4        Entire Agreement. This Agreement represents the entire agreement of
the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between the Company
and the Executive. This Agreement may be amended at any time by mutual written
agreement of the parties hereto. In the case of any conflict between any express
term of this Agreement and any statement contained in any plan, program,
arrangement, employment manual, memo or rule of general applicability of the
Company, this Agreement shall control.

 

10.5        Governing Law and Jurisdiction. This Agreement and the performance
of the parties hereunder shall be governed by the internal laws (and not the law
of conflicts) of the State of California. The Company and Executive
unconditionally consent to submit to the exclusive jurisdiction of any court,
Federal or State, within the State of California having subject matter
jurisdiction over any actions, suits or proceedings arising out of or relating
to this Agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
registered mail to the address set forth below shall be effective service of
process for any action, suit or proceeding brought against the Company or the
Executive, as the case may be, in any such court.

 

10.6        Remedies.  All rights and remedies provided pursuant to this
Agreement or by law shall be cumulative, and no such right or remedy shall be
exclusive of any other.  A party may pursue any one or more rights or remedies
hereunder or may seek damages or specific performance in the event of another
party’s breach hereunder or may pursue any other remedy by law or equity,
whether or not stated in this Agreement.

 

10.7        Survivorship. Except as otherwise expressly set forth in this
Agreement, the respective rights and obligations of the parties shall survive
Executive’s cessation of employment to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties, except as otherwise
expressly set forth in this Agreement.

 

10.8        No Waiver.  The waiver by either party of a breach of any provision
of this Agreement shall not operate as, or be construed as, a waiver of any
later breach of that provision.

 

10.9        Taxes.  Except as otherwise specifically provided herein, each party
agrees to be responsible for its own taxes and penalties.

 

10.10      Counterparts. This Agreement may be executed in counterparts
(including by fax or pdf) which, when taken together, shall constitute one and
the same agreement of the parties.

 

10.11      Representation of Executive.  Executive represents and warrants to
the Company that Executive read and understands this Agreement, has had the
opportunity to consult with independent counsel of his choice prior to agreeing
to the terms of this Agreement and is

 

13

--------------------------------------------------------------------------------


 

entering into the agreement, knowingly, willingly and voluntarily.  The parties
agree that this Agreement shall not be construed for or against either party in
any interpretation thereof.

 

[End of Text - Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

ITERIS, INC.

 

 

 

 

 

By:

/S/ KEVIN DALY

 

Print Name:

Kevin Daly

 

Title:

CEO (interim)

 

 

 

 

 

 

 

 

/S/ JOE BERGERA

 

JOE BERGERA

 

15

--------------------------------------------------------------------------------